DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2021 has been entered.

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 23 July 2021.
Claims 1-20 are presented for examination.
Claims 1-3, 6-20 are amended.
Claim Objection (Claim 7) is withdrawn in light of amendment by the applicant(s).
Response to Argument
Applicant’s arguments filed in the amendment filed on 23 July 2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 5, 6, 7, 8, 10, 12-14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 16, 17, 18, 21, 22 of U.S. Patent No. US 9697253 (hereinafter 9697253), in view of Harward et al. (U.S. Pub. No.: US 20060271557, hereinafter Harward), and further in view of Oracle (“Oracle Database Development Guide”, July 2014).
For claim 1. 9697253 discloses a method for caching query results in a client-side cache, comprising:
caching results for executing a query as cached query results at a client-side cache (9697253: Claim 1, column 17, lines 11-15, “caching query results in a client-side cache” column 17, lines 21-23, “maintaining the query results at the client-side cache for a query” It is obvious to an ordinary skill in that art, the query result is generated after executing the query.), 
wherein the query is directed to a database table (9697253: Claim 1, column 17, caching query results in a client-side cache, comprising: identifying data stored on a database at a database server, the data comprising a first table and a second table, wherein a change in the second table executes a trigger that automatically modifies at least a portion of the first table that corresponds to the change in the second table; maintaining the query results at the client-side cache for a query, wherein the query results correspond to the first table and the second table stored on the database at the database server”); 
maintaining a registration entry in a registration for the query, (9697253: Claim 1, column 17, lines 30-64, “…(a) accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification…”),
wherein the registration entry includes a first identification for the query and a second identification of a table that was relied upon by the query to generate the cached query results that are cached in the client-side cache (9697253: Claim 1, column 17, lines 13-64, “…caching query results in a client-side cache, comprising:…receiving query results from the database server from processing the database server request, in which the  the query results cached at the client-side cache are invalid, wherein determining whether the query results are invalid comprises: 
   (a) accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification…wherein the query results were registered based upon a determination that the query should be cached by: (a) analyzing the query based at least on one or more of a size of a result of the query…and (b) registering the query result at the server if it is determined that the query should be cached…” 
WHERE “the registration entry” is broadly interpreted as “a query registration”, 
WHERE “a first identification for the query” is broadly interpreted as “a query identification”, 
WHERE “a second identification of a table” is broadly interpreted as “identification of one or more database objects”);
determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client (9697253: Claim 1, column 17, lines 13-64, “…receiving query results from the database server from processing the database server request, in which the database server also sends information pertaining to whether the query results cached at the client-side cache are invalid, wherein determining whether the query results are invalid comprises: (a) accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification, (b) comparing the first snapshot data with second snapshot data, the second snapshot data associated with a latest version of the one or more objects registered for the query identification; and (c) sending a response back to the client to invalidate the query results if comparison of the first snapshot data with the second snapshot data indicates a change to any of the one or more objects corresponding to the query identification that is specified to cause an invalidation of the query results for the query identification” WHERE “determine whether an update to the table relied upon the query has occurred” is broadly interpreted as “…comparing the first snapshot data with second snapshot data, the second snapshot data associated with a latest version of the one or more objects registered for the query identification; and (c) sending a response back to the client to invalidate the query results if comparison of the first snapshot data with the second snapshot data indicates a change to any of the one or more objects corresponding to the query identification”).
However, 9697253 does not explicitly disclose 
a database table that is partitioned into a plurality of partitions, 
a registration table; and 
a second identification of a table partition from the plurality of partitions that was relied upon by the query.
Harward discloses a registration table (Harward: Paragraph [0016], “…can monitor transactional information maintained by the database itself to determine when changes to the database occur. This component can communicate with the cache to provide notification of changes to the database…” paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the ”
WHERE “a registration table” is broadly interpreted as “three individual tables to facilitate caching and cache invalidation” see Fig. 2). 
Harward also discloses a second identification of a table that was relied upon by the query (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies…”, which indicates “partition” of tables, Paragraph [0045], “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon. Table 208 is then accessed to determine when those tables were last modified. If the time of the last modification is before the time the results were obtained (table 204), the results are determined to be valid.”
WHERE “a second identification of a table that was relied upon by the query” is broadly interpreted as “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 9697253 by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 9697253’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
However, 9697253 and Harward do not explicitly disclose a database table that is partitioned into a plurality of partitions, a table partition from the plurality of partitions.
Oracle discloses a database table that is partitioned into a plurality of partitions, a table partition from the plurality of partitions (Oracle: page 51, “Partitioning is the database ability to physically break a very large table, index, or materialized view into smaller pieces that it can manage independently. Partitioning is similar to parallel processing, which breaks a large process into smaller pieces that can be processed independently. Each partition is an independent object with its own name and, optionally, its own storage characteristics. Partitioning is useful for many different types of database applications, particularly those that manage large volumes of data. Benefits include increased availability, easier administration of schema objects, reduced contention for shared resources in OLTP systems, and enhanced query performance in data warehouses.” Page 337, “Continuous Query Notification (CQN) lets an application register queries with the database for either object change notification (the default) or query result change notification. An object referenced by a registered query is a registered object…If a query is registered for query result change notification (QRCN), the database notifies the application whenever a transaction changes the result of the query and commits.” where it would have been obvious to an ordinary skill in the art that each “partition” can be each interpreted as “table” (e.g. “Each partition is an independent object with its own name”), where “second identification of a table partition” is broadly interpreted as “its own name” of “Each partition”).
 by implementing “Oracle® Database Development Guide” as taught by Oracle, because it would provide 9697253’s method with the enhanced capability of “…Partitioning is useful for many different types of database applications, particularly those that manage large volumes of data. Benefits include increased availability, easier administration of schema objects, reduced contention for shared resources in OLTP systems, and enhanced query performance in data warehouses…” (Oracle: page 51).
For claim 3, 9697253, Harward and Oracle disclose the method of claim 1 further comprising:
sending first reference information with a server request indicating a state of a database after a previous database server request by the client (9697253: claim 2, column 18, lines 1-10, “…sending from the client a first reference information with the database server request indicating a state of the database after a previous database server request by the client…”); 
receiving second reference information with the query results indicating a current state of the database (9697253: claim 2, column 18, lines 1-10, “…receiving at the a second reference information with the results indicating a current state of the database…”); and 
updating the first reference information with the second reference information (9697253: claim 2, column 18, lines 1-10, “…receiving at the client a second reference information with the results indicating a current state of the database…updating the first reference information with the second reference information”).
For claim 4, 9697253, Harward and Oracle disclose the method of claim 1, further comprising: 
invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session (9697253: claim 3, column 18, lines 1-10, “…invalidating some or all of the one or more cached results that have been indicated as invalid for a client session, wherein the some or all of the one or more cached results includes cached results for the client session that relate to uncommitted database changes made by the client with the client session”)
For claim 5, 9697253, Harward and Oracle disclose the method of claim 3, further comprising receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information (9697253: claim 4, 4. The method of claim 2 further comprising: receiving any number of cached result identifiers, wherein the any number of cached result identifiers relate to transactions that occurred between the first reference information and the second reference information; and invalidating any number of invalid cached results associated with the any number of cached result identifiers”)
For claim 7, 9697253, Harward and Oracle disclose the method of claim 1, further comprising: maintaining a client status table that comprises a entry for the client and a last check of a commit number or timestamp for the client (Harward: paragraph [0016], paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the database. In one embodiment, the results are time-stamped and the third column is not used…” Paragraph [0058], “In an alternate embodiment, entries in table 204 affected by a write query are directly invalidated instead of updating times of last modification in table 208 that will be used later to determine if cached results are still valid. For example, each entry from table 204 can be read and the results any queries that are dependent upon an updated table immediately invalidated. In one embodiment, the tables each query listed in the results table 204 is dependent upon is determined from dependency table 206. Intermediary 108 invalidates any results from the results table that depend upon an updated table. While such embodiments are possible, efficiency may decrease if numerous entries are listed in table 204. By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.” 
WHERE “a client status table” is broadly interpreted as “three individual tables” (although, it has three tables, it is obvious to an ordinary skill in the art to combine them into one table)
WHERE “a entry for the client” is broadly interpreted as “a list 210 of queries”
WHERE “a last check of a commit number or timestamp for the client” is broadly interpreted as “includes an indication 214 of the time at which the query was processed”);
wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies. In addition to the results of a query that can be cached with an indication of the query itself, an abstracted form of the query can be cached with an indication of the tables, rows, etc. that queries of that structure access or modify. The tables a write or update query modifies can be cached with a time of their last modification. When a query is received for which the results are cached, the system can readily determine dependency information for the query, the last time the dependencies were modified, and compare this time with the time indicated for when the cached results were retrieved…This component can communicate with the cache to provide notification of changes to the database.” Paragraph [0045], “…Modification table 208 tracks modifications or updates to the tables in database 120. Table 208 lists table from database 102 time at which the table was last updated…” Paragraph [0058], “In an alternate embodiment, entries in table 204 affected by a write query are directly invalidated…For example, each entry from table 204 can be read and the results of any queries that are dependent upon an updated table immediately invalidated…By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” 
WHERE “wherein the last check of the commit number or timestamp” is broadly interpreted as “includes an indication 214 of the time at which the query was processed” or “time at which the table was last updated” (e.g. it is obvious to an ordinary skill that at either time, all related cached query results are invalidated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 9697253 by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 9697253’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time ” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 8, 9697253, Harward and Oracle disclose the method of claim 1, wherein the registration entry further comprises: a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes (Harward: paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon 9697253 by implementing Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 9697253’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 20, it is a system claim having similar limitations as cited in claim 12. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 12.

Claims 2, 6, 9, 11, 15, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, 4, 5, 6, 8, 14 of U.S. Patent No. US 9697253, in view of Chidambaran et al. (U.S. Pub. Application US 20080098041, hereinafter Chidambaran2), in view of Harward et al. (U.S. Pub. No.: US 20060271557, hereinafter Harward), and further in view of Oracle (“Oracle Database Development Guide”, July 2014).
For claim 2, 9697253, Harward and Oracle disclose the method of claim 1.
However, 9697253, Harward and Oracle do not explicitly disclose wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than the granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query.
Chidambaran2 and Howard disclose wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than the granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query (Chidambaran2: paragraph [0050], “Those skilled in the art will recognize that the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”), WHERE “column-based information” is broadly interpreted as “projection level (i.e. detect changes to columns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Consistent client-side cache” as taught by Pat. No.: US 9697253 by implementing “Server supporting a consistent client-side cache” as taught by Chidambaran2, because it would provide Pat. No.: US 9697253’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran2: paragraph [0049]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran2: paragraph [0049]).
For claim 6, 9697253, Harward and Oracle disclose the method of claim 1.
However, 9697253, Harward and Oracle do not explicitly disclose determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation.
Chidambaran2 and Howard disclose the method of claim 1, further comprising: determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation (Chidambaran2: Paragraph [0006], “…At the server, the server-side query cache can simultaneously invalidate query results in the cache upon receipt of a transaction that necessitates invalidating the corresponding query results stored in the cache…” Paragraph [0011], “…wherein the first snapshot indicates a state of the database after a last database request by the client…” paragraph [0046], “…Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” WHERE “a last change associated with the query” is broadly interpreted as “a last database request by the client” or “the last interaction with the database”
Paragraph [0027], “…a module that invalidates cached results provided that there are cached results to invalidate…a database server or database may store all transactions that occur on the database and reference the stored transactions to determine the changes to the database over time after the snapshot.” paragraph [0033], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id… a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored persistently so that the sequence number is available after a Database Server 206 restart.” Paragraph [0034], “…a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with the Client 200 to the Out Snapshot…”
WHERE “first commit number or timestamp associated with a last change associated with the query” is broadly interpreted as “a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored”
The Database Change Notification Module 210 sets the Out Snapshot to a latest snapshot of the database taken after processing the last client request (900)… The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)… the invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot. If the snapshot at invalidation of the query is greater than In Snapshot and less then or equal to Out Snapshot…” Paragraph [0062], “Database transactions executed against the database may be assigned a Commit Snapshot upon commit of a transaction. Each transaction may have its own database wide unique transaction id and the Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot (i.e. Commit Snapshot). In general, even if the Commit Snapshot cannot be accurately determined, it may be possible to determine an upper bound on the Commit Snapshot. Queries executed against the database may pick up a consistent Snapshot i.e. the query result set may be guaranteed to contain the effects of all have a Commit Snapshot less than or equal to the Query Snapshot and no others.” Paragraph [0063], “…The change notification infrastructure returns all invalidations generated by transactions with Commit Snapshot higher than the In Snapshot and Commit Snapshot less than or equal to the Out Snapshot. …”
WHERE “a second commit number or timestamp associated with the database operation” is broadly interpreted as “invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot.” And “Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot (i.e. Commit Snapshot).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Consistent client-side cache” as taught by Pat. No.: US 9697253 by implementing “Server supporting a consistent client-side cache” as taught by Chidambaran2, because it would provide Pat. No.: US 9697253’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran2: paragraph [0049]) in order to “the client can specify that the invalidations of the query results be done when ” (Chidambaran2: paragraph [0049]).
For claim 9, 9697253, Harward and Oracle disclose the method of claim 1.
However, 9697253, Harward and Oracle do not explicitly disclose wherein invalidation information comprising one or more invalid cached result identifiers corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results.
Chidambaran2 discloses wherein invalidation information comprising one or more invalid cached result identifiers corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results (Chidambaran2: Paragraph [0028], “…the Database Server 206 could access or consist of a cluster of databases and within the cluster broadcast received transactions to the other database instances within the cluster…”, paragraph [0042], “…the Cache Manager 214 passes parameters that are combined to form a key to lookup the query in the Client-side Cache 212. In an embodiment of the invention, a compile time key…is combined with a run time key, formed with the SQL query bind values that may change between queries (e.g. Select*from Table A where name=[bind value];), to lookup the query results in the cache. The runtime key may also include user environment settings such as character set encoding to receive character values, language settings, and time zone. If the cache lookup results in a cache hit (402), then the Cache Lookup (400) returns the result set,” paragraph [0069], “…for handling changing environment settings At any point, the Client 200 may change environment or session settings that may affect the result sets cached on Client 200. Database Server 206 calls made by same or different Clients 200 may also change environment settings that may affect result sets cached on various Client-side Cache 212. In one or more embodiments, the Client-side Cache 212 detects such changes in environment settings on its next Database Request (204) to the Database Server 206. The Database Server 206 request in one or more embodiments may return a new environment state, as piggyback. By always including the environment settings as part of runtime key computation, the Client-side Cache 212 may ensure that the query executions with different environment or session settings do not share result sets…,” Claim 8, “…wherein the invalid cached results further comprises invalid cached result identifiers for database changes made by transactions other than those issued by the client…” WHERE “a server response that was issued for another query that is different from the query that produced the cached query results” is broadly interpreted as “ensure that the query executions with different environment or session settings do not share result sets,” and “invalid cached result identifiers for database changes made by transactions other than those issued by the client”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Consistent client-side cache” as taught by Pat. No.: US 9697253 by implementing “Server supporting a consistent client-side cache” as taught by Chidambaran2, because it would provide Pat. No.: US 9697253’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran2: paragraph [0049]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran2: paragraph [0049]).
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same rationale as cited in the 
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 16.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 15 and 21 of U.S. Patent No. US 10296629 (hereinafter 10296629), in view of Chidambaran et al. (U.S. Pub. No.: US 20080098173, hereinafter Chidambaran), and further in view of Harward et al. (U.S. Pub. No.: US 20060271557, hereinafter Harward), and further in view of Oracle (“Oracle Database Development Guide”, July 2014).
For claim 1. 10296629 discloses a method for caching query results in a client-side cache, comprising:
caching results for executing a query as cached query results at a client-side cache, wherein the query is directed to a database table (10296629: Claim 1, column 17, lines 21-54, “…for a database server to interact with a client supported by a client-side cache…determining, at the database server, whether one or more database queries are cacheworthy in a client-side cache based at least in part upon one or more criteria, wherein the one or more database queries are requested by a client for execution on the first table, and the client-side cache resides in memory of and is accessible by a client computing system of the client…generating one or more result sets by executing the one or more database queries on the first table… transmitting the one or more result sets to the client-side cache…” 
WHERE “the query is directed to a database table” is broadly interpreted as “one or more database queries are requested by a client for execution on the first table”); 
maintaining a registration entry in a registration for the query, (10296629: Claim 1, column 17, lines 38-42, “…in response to a determination that the one or more database queries are cacheworthy, registering the one or more database queries as one or more registered database queries at the database server with respect to at least the first table…”);
determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry is checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client (10296629: Claim 1, column 17, lines 20-column 18, line 13, “…maintaining a series of state identifiers that reflect a state of a database that comprises a first table and a second table on the database server and are updated according to database transaction commits…determining cache invalidation at least by identifying at least one registered database query of the one or more registered database incorporating information about the at least one registered database query into the cache invalidation based in part or in whole upon comparing the snapshot identification associated with the client against the updated state identifier for the series; and transmitting the cache invalidation and the updated state identifier in response to the message or the request to the client computing system to update the client-side cache…”).
However, 10296629 does not explicitly disclose 
a database table that is partitioned into a plurality of partitions, 
a registration table, wherein the registration entry includes a first identification for the query and a second identification of a table partition from the plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache.
Chidambaran discloses wherein the registration entry includes a first identification for the query and a second identification of a table that was relied upon by the query to generate the cached query results that are cached in the client-side cache (Chidambaran: paragraph [0047], “FIG. 8 is a flowchart of a process for Database Change Notification Module Registration. By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212. Registration begins by assigning the value of the query id in the Database Change query id allows for identification of both the query and the client that requested the query. In one or more embodiments, a database clustering approach may be implemented and the Database Change Notification Modules registration information must be broadcast to the database instances within the cluster.”
WHERE “a first identification for the query” is broadly interpreted as “query id,”
WHERE “to generate the cached query results that are cached in the client-side cache” is broadly interpreted as “query results stored in the Client-side Cache” column  17, lines 15-60, “…accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification,”
WHERE “a second identification of a table” is broadly interpreted as “identification of one or more database objects”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
However, 10296629 and Chidambaran do not explicitly disclose a database table that is partitioned into a plurality of partitions, 
a registration table, a table partition from the plurality of partitions.
Harward discloses a registration table (Harward: Paragraph [0016], “…can monitor transactional information maintained by the database itself to determine when changes to the database occur. This component can communicate with the cache to provide notification of changes to the database…” paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the ”
WHERE “a registration table” is broadly interpreted as “three individual tables to facilitate caching and cache invalidation” see Fig. 2). 
Harward also discloses a second identification of a table that was relied upon by the query (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies…”, which indicates “partition” of tables, Paragraph [0045], “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon. Table 208 is then accessed to determine when those tables were last modified. If the time of the last modification is before the time the results were obtained (table 204), the results are determined to be valid.”
WHERE “a second identification of a table that was relied upon by the query” is broadly interpreted as “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 10296629’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
However, 10296629, Chidambaran and Harward do not explicitly disclose a database table that is partitioned into a plurality of partitions, a table partition from the plurality of partitions.
Oracle discloses a database table that is partitioned into a plurality of partitions, a table partition from the plurality of partitions (Oracle: page 51, “Partitioning is the database ability to physically break a very large table, index, or materialized view into smaller pieces that it can manage independently. Partitioning is similar to parallel processing, which breaks a large process into smaller pieces that can be processed independently. Each partition is an independent object with its own name and, optionally, its own storage characteristics. Partitioning is useful for many different types of database applications, particularly those that manage large volumes of data. Benefits include increased availability, easier administration of schema objects, reduced contention for shared resources in OLTP systems, and enhanced query performance in data warehouses.” Page 337, “Continuous Query Notification (CQN) lets an application register queries with the database for either object change notification (the default) or query result change notification. An object referenced by a registered query is a registered object…If a query is registered for query result change notification (QRCN), the database notifies the application whenever a transaction changes the result of the query and commits.” where it would have been obvious to an ordinary skill in the art that each “partition” can be each interpreted as “table” (e.g. “Each partition is an independent object with its own name”), where its own name” of “Each partition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Oracle® Database Development Guide” as taught by Oracle, because it would provide 9697253’s method with the enhanced capability of “…Partitioning is useful for many different types of database applications, particularly those that manage large volumes of data. Benefits include increased availability, easier administration of schema objects, reduced contention for shared resources in OLTP systems, and enhanced query performance in data warehouses…” (Oracle: page 51).
For claim 2, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than the granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query (Chidambaran: Paragraph [0049], “…the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”, 
WHERE “column-based information” is broadly interpreted as “projection level (i.e. detect changes to columns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).

For claim 3, 10296629,  Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: 
sending first reference information with a server request indicating a state of a database after a previous database server request by the client (Chidambaran: paragraph [0034], “…the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200…”, paragraph [0045], “…Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” (see Fig. 6, item 600, “Request (In snapshot, Request)”),
WHERE “sending first reference information” is broadly interpreted as “In Snapshot” or “Visible Snapshot”); 
receiving second reference information with the query results indicating a current state of the database (Chidambaran: paragraph [0045], “…The Database Server 206 responds by returning the result for the request from executing the database request against the database, the Out Snapshot, and the Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs (602). The Out Snapshot is a latest snapshot of the database. The Cache Invalidation is described in more detail in the description of FIG. 7.” (see Fig. 6, item 602 “Return <Result + Out snapshot + Invalid Query IDs + Dirty Query IDs”), claim 2, “…The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…”),
WHERE “receiving second reference information” is broadly interpreted as “Out ” or “second snapshot”); and 
updating the first reference information with the second reference information (Chidambaran: paragraph [0034], “…Upon receipt of the cache invalidations, and the Out Snapshot from the Database Server 206, the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with the Client 200 to the Out Snapshot, and passes the cache invalidations to the Cache Manager 214.” (see Fig. 3, item 322, “Set Visible Snapshot in the Cache Manager to Out Snapshot returned with the Database API” and Fig. 2, item 216, “Visible Snapshot” and item 214, “Cache Manager”), Claim 2, “…The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…” 
WHERE “updating the first reference information with the second reference information” is broadly interpreted as “Set Visible Snapshot in the Cache Manager to Out Snapshot” or “updating the first snapshot with the second snapshot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
For claim 4, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising:
invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached results comprise cached results for the client session, and the cached query results relate to uncommitted database changes made by the client with the client session (Chidambaran: paragraph [0044], “…To update the cache, the cached queries associated with the set of Invalid Query Ids are removed from the cache. In one or more embodiments, the Database API 204 will return with correct query results for the Invalid Query Ids. The identified set of Dirty Query Ids and their associated cached results are used to indicate that the session should not use the cached copy of the data due to the uncommitted changes made to the database tables by the session. Next, the Database Server 206 returns the results to the Client 200 (310).”, Claim 3, “…invalidating some or all of the any number of cached results that have been indicated as invalid for a client session, wherein the some or all of the cached results includes cached results for the client session that relate to uncommitted database changes made by the client with the client session…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
For claim 5, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 3, further comprising 
receiving one or more cached result identifiers, wherein the one or more cached …a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…”, paragraph [0051], “…The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)…”, Claim 4, “…receiving any number of cached result identifiers, wherein the any number of cached result identifiers relate to transactions that occurred between the first snapshot and the second snapshot; and invalidating the any number of invalid cached results associated with the any number of cached result identifiers…”,
WHERE “the first reference information” is broadly interpreted as “first snapshot” or “In Snapshot”,
WHERE “the second reference information” is broadly interpreted as “second snapshot” or “Out Snapshot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a ” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
For claim 6, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation (Chidambaran: Paragraph [0006], “…At the server, the server-side query cache can simultaneously invalidate query results in the cache upon receipt of a transaction that necessitates invalidating the corresponding query results stored in the cache…” Paragraph [0011], “…wherein the first snapshot indicates a state of the database after a last database request by the client…” paragraph [0045], “…Database API 204 makes any request passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” WHERE “a last change associated with the query” is broadly interpreted as “a last database request by the client” or “the last interaction with the database”
Paragraph [0026], “…a module that invalidates cached results provided that there are cached results to invalidate…a database server or database may store all transactions that occur on the database and reference the stored transactions to determine the changes to the database over time after the snapshot.” paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id… a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored persistently so that the sequence number is available after a Database Server 206 restart.” Paragraph [0034], “…a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with ”
WHERE “first commit number or timestamp associated with a last change associated with the query” is broadly interpreted as “a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored”
Paragraph [0051], “The Database Change Notification Module 210 sets the Out Snapshot to a latest snapshot of the database taken after processing the last client request (900)… The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)… the invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot. If the snapshot at invalidation of the query is greater than In Snapshot and less then or equal to Out Snapshot…” Paragraph [0058], “Database transactions executed against the database may be assigned a Commit Snapshot upon commit of a transaction. Each transaction may have its own database wide unique transaction id and the Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot possible to determine an upper bound on the Commit Snapshot. Queries executed against the database may pick up a consistent Snapshot i.e. the query result set may be guaranteed to contain the effects of all transactions that have a Commit Snapshot less than or equal to the Query Snapshot and no others.” Paragraph [0059], “…The change notification infrastructure returns all invalidations generated by transactions with Commit Snapshot higher than the In Snapshot and Commit Snapshot less than or equal to the Out Snapshot. …”
WHERE “a second commit number or timestamp associated with the database operation” is broadly interpreted as “invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot.” And “Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot (i.e. Commit Snapshot).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
For claim 7, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: comprises a entry for the client and a last check; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation a commit number or timestamp for the client (Chidambaran: paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…the last query Id may be stored persistently so that the sequence number is available after a Database Server 206 restart.” Paragraph [0051], “The Database Change Notification Module 210 sets the Out Snapshot to a latest snapshot of the database taken after processing the last client request (900)… The Database Change adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)… the invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot…” Paragraph [0060], “…If the Commit Snapshot is lower than or equal to the Out Snapshot, the corresponding query id is included or it is saved for later…” WHERE “adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids” 
An ordinary skill in the art will understand, during invalidation, “In Snapshot” (from client) and “Out Snapshot” of the time/sequence number of the snapshot the new sequence numbers are compared)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache ” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity)…” (Chidambaran: paragraph [0048]).
However, 10296629 and Chidambaran do not explicitly disclose maintaining a client status table.
Harward discloses “maintaining a client status table” as in maintaining a client status table that comprises a entry for the client and a last check (Harward: paragraph [0016], paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the database. In one embodiment, the results are time-stamped and the third column is not used…” Paragraph [0058], “In an alternate embodiment, entries in table 204 affected by a write query are directly invalidated instead of updating times of last modification in table 208 that will be used later to determine if cached results are still valid. For example, each entry from table 204 can be read and the results any queries that are dependent upon an updated table immediately invalidated. In one embodiment, the tables each query listed in the results table 204 is dependent upon is determined from dependency table 206. Intermediary 108 invalidates any results from the results table that depend upon an updated table. While such embodiments are possible, efficiency may decrease if numerous entries are listed in table 204. By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.” 
WHERE “a client status table” is broadly interpreted as “three individual tables” (although, it has three tables, it is obvious to an ordinary skill in the art to combine them into one table)
WHERE “a entry for the client” is broadly interpreted as “a list 210 of queries”
WHERE “a last check of a commit number or timestamp for the client” is broadly interpreted as “includes an indication 214 of the time at which the query was processed”).
Harward also discloses wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies. In addition to the results of a query that can be cached with an indication of the query itself, an abstracted form of the query can be cached with an indication of the tables, rows, etc. that queries of that structure access or modify. The tables a write or update query modifies can be cached with a time of their last modification. When a query is received for which the results are cached, the system can readily determine dependency information for the query, the last time the dependencies were modified, and compare this time with the time indicated for when the cached results were retrieved…This component can communicate with the cache to provide notification of changes to the database.” Paragraph [0045], “…Modification table 208 tracks modifications or updates to the tables in database 120. Table 208 lists table time at which the table was last updated…” Paragraph [0058], “In an alternate embodiment, entries in table 204 affected by a write query are directly invalidated…For example, each entry from table 204 can be read and the results of any queries that are dependent upon an updated table immediately invalidated…By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” 
WHERE “wherein the last check of the commit number or timestamp” is broadly interpreted as “includes an indication 214 of the time at which the query was processed” or “time at which the table was last updated” (e.g. it is obvious to an ordinary skill that at either time, all related cached query results are invalidated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 10296629’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was ” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 8, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein the registration entry further comprises: a timestamp  or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes (Harward: paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon ““Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide 10296629’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 9, 10296629, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein invalidation information comprising one or more invalid cached result identifiers corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results (Chidambaran: Paragraph [0027], “…the Database Server 206 could access or consist of a cluster of databases and within the cluster broadcast received transactions to the other database instances within the cluster…”, paragraph [0041], “…the Cache Manager 214 passes parameters that are combined to form a key to lookup the query in the Client-side Cache 212. In an embodiment of the invention, a compile time key…is combined with a run time key, formed with the SQL query bind values that may change between queries (e.g. Select*from Table A where name=[bind value];), to lookup the query results in the cache. The runtime key may also include user environment settings such as character set encoding to receive character values, language settings, and time zone. If the cache lookup results in a cache hit (402), then the Cache Lookup (400) returns the result set,” paragraph [0065], “…for handling changing environment settings At any point, the Client 200 may change environment or session settings that may affect the result sets cached on Client 200. Database Server 206 calls made by same or different Clients 200 may also change environment settings that may affect result sets cached on various Client-side Cache 212. In one or more embodiments, the Client-side Cache 212 detects such changes in environment settings on its next Database Request (204) to the Database Server 206. The Database Server 206 request in one or more embodiments may return a new environment state, as piggyback. By always including the environment settings as part of runtime key computation, the Client-side Cache 212 may ensure that the query executions with different environment or session settings do not share result sets…,” Claim 8, “…wherein the invalid cached results further comprises invalid cached result identifiers for database changes made by transactions other than those issued by the client…” WHERE “a server response that was issued for another query that is different from the query that produced the cached query results” is broadly interpreted as “ensure that the query executions with different environment or session settings do not share result sets,” and “invalid cached result identifiers for database changes made by transactions other than those issued by the client”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Server supporting a consistent client-side cache” as taught by Pat. No.: US 10296629 by implementing “Consistent client-side cache” as taught by Chidambaran, because it would provide Pat. No.: US 10296629’s method with the enhanced capability of “…Registration may include determining the granularity specification for invalidation of the client-side query cache contents…” (Chidambaran: paragraph [0048]) in order to “the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse ” (Chidambaran: paragraph [0048]).
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same rationale as cited in the 
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 16.
For claim 20, it is a system claim having similar limitations as cited in claim 12. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for caching query results in a client-side cache, comprising:
caching results for executing a query as cached query results at a client-side cache, wherein the query is directed to a database table that is partitioned into a plurality of partitions; 
maintaining a registration entry in a registration table for the query, wherein the registration entry includes a first identification for the query and a second identification of a table partition from the plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache.
determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry is checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client.”
(Step 1) The claim recites “A method for caching query results in a client-side cache …” as drafted, is a method, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry is checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “client-side cache” and “client” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “client-side cache” and “client” language, “determining” in the context of this claim encompasses the user manually determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client in his mind (e.g. by looking at query registration table, SCN number in client status table, the user can make the judgment (invalidation) in his mind).
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “caching,” “maintaining,” and “determining” steps. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…caching results for executing a query as cached query results at a client-side cache, wherein the query is directed to a database table that is partitioned into a plurality of partitions” and “maintaining a registration entry in a registration table for the query, wherein the registration entry includes a first identification for the query and a second identification of a table partition from the plurality of partitions that was relied upon by the query to generate the cached query results that are cached in the client-side cache” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “client-side cache” and “client” to perform “caching,” “maintaining” and “determining” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “caching” and “maintaining” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than the granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 2, which incorporates limitations from Claim 1, is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reason as stated in Claim 1.
Therefore, Claim 2 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 3 recites the method of claim 1, further comprising: 
sending first reference information with a server request indicating a state of a database after a previous database server request by the client; 
receiving second reference information with the query results indicating a current state of the database; and 
updating the first reference information with the second reference information.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “server,” “database” and “client” to perform the “sending,” “receiving” and “updating” steps. The “server,” “database” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…sending first reference information with a server request indicating a state of a database after a previous database server request by the client;” and “receiving second reference information with the query results indicating a current state of the database,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Additionally, the additional element – “…updating the first reference information with the second reference information” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “server,” “database” and “client” to perform “sending,” “receiving” and “updating” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 
The other additional elements, “sending” and “receiving” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “store” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive 
Claim 4 recites the method of claim 1, further comprising: invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session.  
(Step 2A-Prong One) The limitation of “invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “client” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “client” and “database” language, “invalidating some or all of the cached query results that have been indicated as invalid for a client session, wherein the some or all of the cached query results comprise cached results for the client session, and the cached query results relate to one or more uncommitted database changes made by the client with the client session in his mind (e.g. by looking at query registration table, SCN number in client status table, the user can make the judgment (invalidation) in his mind).
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
client” and “database” to perform the “invalidation” step. The “client” and “database” in the step is recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “client” and “database” to perform “invalidation” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 recites the method of claim 3, further comprising receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “receiving” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than 
Further, the claim recites additional elements – “…receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to client-side cache” and “client” to perform “receiving” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “receiving” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 recites the method of claim 1, further comprising: determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation.  
(Step 2A-Prong One) The limitation of “determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” and “database” language, “determining” in the context of this claim encompasses the user manually determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database operation in his mind (e.g. by looking at query registration table, SCN number in client status table, the user can make the judgment (invalidation) in his mind).
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
server” and “database” to perform the “determining” step. The “server” and “database” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “server” and “database” to perform “determining” step amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 recites the method of claim 1, further comprising: maintaining a client status table that comprises an entry for the and a last check of a commit number or timestamp for the client; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “maintaining” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than 
Further, the claim recites additional elements – “…maintaining a client status table that comprises an entry for the and a last check of a commit number or timestamp for the client; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” “Store” is equivalent to “caching” and “maintaining”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “client-side cache” and “client” to perform “maintaining” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “maintaining” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05 “i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer”, 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”). Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which do not 
Claim 8 recites the method of claim 1, wherein the registration entry further comprises a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes.  
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “client-side cache” and “client” to perform the “maintaining” step. The “client-side cache” and “client” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – “…comprises a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with client-side cache” and “client” to perform “comprises a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “comprises a timestamp or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 9 recites “The method of claim 1, wherein invalidation information comprising one or more invalid cached result identifiers corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Claim 9, which incorporates limitations from Claim 1, is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reason as stated in Claim 1.
Therefore, Claim 9 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 1.
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same analysis as cited in the 
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 5.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same analysis as cited in 35 U.S.C. 101 rejection of rejected claim 6.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 9.
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 8.
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same analysis as cited in the 35 U.S.C. 101 rejection of rejected claim 16.
For claim 20, it is a system claim having similar limitations as cited in claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran et al. (U.S. Pub. No.: US 20080098173, hereinafter Chidambaran), in view of Harward et al. (U.S. Pub. No.: US 20060271557, hereinafter Harward), and further in view of Oracle (“Oracle Database Development Guide”, July 2014).
For claim 1, Chidambaran discloses a method for caching query results in a client-side cache, comprising: 
caching results for executing a query as cached query results at a client-side cache, wherein the query is directed to a database table that is partitioned into a plurality of partitions (Chidambaran: paragraph [0007], “Client-side cache 104 stored query results, as depicted with Query Results for Table A 106 and Query Results for Table B 108.”, Paragraph [0043], “…if the database request is a database query (301), then the Database API 204 requests that the Cache Manager 214 lookup the query results in the Client-side Cache 212 (302) which is shown in FIGS. 4 and 5…,” see Fig. 3, item 318, “Cache Manager caches query results from Database”)
maintaining a registration entry in a registration for the query, wherein the registration entry includes a first identification for the query and a second identification of a table that was relied upon by the query to generate the cached query results that are cached in the client-side cache (Chidambaran: paragraph [0047], “FIG. 8 is a flowchart of a process for Database Change Notification Module Registration. By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212. Registration begins by assigning the value of the query id in the Database Change Notification Module (802). In one or more embodiments, the query id allows for identification of both the query and the client that requested the query. In one or more embodiments, a database clustering approach may be implemented and the Database Change Notification Modules registration information must be broadcast to the database instances within the cluster.”
WHERE “a first identification for the query” is broadly interpreted as “query id,”
WHERE “to generate the cached query results that are cached in the client-side cache” is broadly interpreted as “query results stored in the Client-side Cache” column  17, lines 15-60, “…accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification,”
WHERE “a second identification of a table” is broadly interpreted as “identification of one or more database objects”); and
determining whether the cached query results in the client-side cache are invalid based at least in part on the registration entry, wherein the registration entry is checked to determine whether an update to the table relied upon the query has occurred that invalidates the cached query results at the client (Chidambaran: paragraph [0047], “FIG. 8…By registering the query with the Database Change Notification Module 210, the Client 200 is able to receive notification of any changes that occur that would affect the query results stored in the Client-side Cache 212…” paragraph [0048], “…the client can specify that the invalidations of the query results be done when there is a change to any table referred to in query (i.e. coarse granularity) or the invalidation could be done to the query results only if there is a change in the result set only (i.e. finer granularity).” Paragraph [0049], “…the granularity specified at registration could be at variety of levels…object level (i.e. detect changes to tables), projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…” column 17, lines 13-64, “…receiving query results from the database server from processing the database server request, in which the database server also sends information pertaining to whether the query results cached at the client-side cache are invalid, wherein determining whether the query results are invalid comprises: (a) accessing a set of query registrations, a query registration from among the set of query registrations comprising a query identification along with identification of one or more database objects corresponding to the query identification, wherein first snapshot data is associated with the one or more database objects corresponding to the query identification, (b) comparing the first snapshot data with second snapshot data, the second snapshot data associated with a latest version of the one or more objects registered for the query identification; and (c) sending a response back to the client to invalidate the query results if comparison of the first snapshot data with the second indicates a change to any of the one or more objects corresponding to the query identification that is specified to cause an invalidation of the query results for the query identification”).
However, Chidambaran does not explicitly disclose a registration table; and partition from the plurality of partitions that was relied upon by the query.
Harward discloses a registration table (Harward: Paragraph [0016], “…can monitor transactional information maintained by the database itself to determine when changes to the database occur. This component can communicate with the cache to provide notification of changes to the database…” paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the database. In one embodiment, the results are time-stamped and the third column is not used.”
WHERE “a registration table” is broadly interpreted as “three individual tables to facilitate caching and cache invalidation” see Fig. 2). 
Harward also discloses a second identification of a table that was relied upon by the query (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies…”, which indicates “partition” of tables, Paragraph [0045], “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon. Table 208 is then accessed to determine when those tables were last modified. If the time of the last modification is before the time the results were obtained (table 204), the results are determined to be valid.”
WHERE “a second identification of a table that was relied upon by the query” is broadly interpreted as “Dependency table 206 maintains a list of query structures…along with a list of the tables from database 120 upon which queries of that structure are dependent…If results are listed in table 204 for a received query, table 206 is accessed to determine what tables the query is dependent upon.” Although, Harward has three tables, it would have been obvious to an ordinary skill in the art to combine three tables and information in the three table into one table.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE ” as taught by Chidambaran by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide Chidambaran’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
However, Chidambaran and Harward do not explicitly disclose a table partition from the plurality of partitions.
Oracle discloses a table partition from the plurality of partitions (Oracle: page 51, “Partitioning is the database ability to physically break a very large table, index, or materialized view into smaller pieces that it can manage independently. Partitioning is similar to parallel processing, which breaks a large process into smaller pieces that can be processed independently. Each partition is an independent object with its own name and, optionally, its own storage characteristics. Partitioning is useful for many different types of database applications, particularly those that manage large volumes of data. Benefits include increased availability, easier administration of schema objects, reduced contention for shared resources in OLTP systems, and enhanced query performance in data warehouses.” Page 337, “Continuous Query Notification (CQN) lets an application register queries with the database for either object change notification (the default) or query result change notification. An object referenced by a registered query is a registered object…If a query is registered for query result change notification (QRCN), the database notifies the application whenever a transaction changes the result of the query and commits.” where it would have been obvious to an ordinary skill in the art that each “partition” can be each interpreted as “table” (e.g. “Each partition is an independent object with its own name”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Oracle® Database Development Guide” as taught by Oracle, because it would provide Chidambaran’s method with the enhanced capability of “…Partitioning is useful for many different types of database applications, particularly those …” (Oracle: page 51).
For claim 2, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein the registration table further comprises one or more additional entries corresponding to a level of granularity less than the granularity of the table corresponding to at least one of column-based information, row-based information, or bind-variable information for a bind variable pertaining to the query (Chidambaran: Paragraph [0049], “…the granularity specified at registration could be at variety of levels…projection level (i.e. detect changes to columns), selection level (i.e. detect changes to rows), and result set level (i.e. detect changes to a query result set)…”, 
WHERE “column-based information” is broadly interpreted as “projection level (i.e. detect changes to columns”).
For claim 3, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: 
sending first reference information with a server request indicating a state of a database after a previous database server request by the client (Chidambaran: paragraph [0034], “…the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200…”, paragraph [0045], “…Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” (see Fig. 6, item 600, “Request (In snapshot, Request)”),
WHERE “sending first reference information” is broadly interpreted as “In Snapshot” or “Visible Snapshot”); 
receiving second reference information with the query results indicating a current state of the database (Chidambaran: paragraph [0045], “…The Database Server 206 responds by returning the result for the request from executing the database request against the database, the Out Snapshot, and the Cache Invalidations, including the Invalid Query IDs, and the Dirty Query IDs (602). The Out Snapshot is a latest snapshot of the database. The Cache Invalidation is described in more detail in the description of FIG. 7.” (see Fig. 6, item 602 “Return <Result + Out snapshot + Invalid Query IDs + Dirty Query IDs”), claim 2, “…The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…”),
WHERE “receiving second reference information” is broadly interpreted as “Out ” or “second snapshot”); and 
updating the first reference information with the second reference information (Chidambaran: paragraph [0034], “…Upon receipt of the cache invalidations, and the Out Snapshot from the Database Server 206, the Database API 204 sets the Visible Snapshot 216, a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with the Client 200 to the Out Snapshot, and passes the cache invalidations to the Cache Manager 214.” (see Fig. 3, item 322, “Set Visible Snapshot in the Cache Manager to Out Snapshot returned with the Database API” and Fig. 2, item 216, “Visible Snapshot” and item 214, “Cache Manager”), Claim 2, “…The method of claim 1, further comprising: receiving a second snapshot, wherein the second snapshot indicates a state of the database upon receipt of a database server request by the client; and updating the first snapshot with the second snapshot…” 
WHERE “updating the first reference information with the second reference information” is broadly interpreted as “Set Visible Snapshot in the Cache Manager to Out Snapshot” or “updating the first snapshot with the second snapshot”).
For claim 4, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising:
invalidating some or all of the cached query results that have been indicated as …To update the cache, the cached queries associated with the set of Invalid Query Ids are removed from the cache. In one or more embodiments, the Database API 204 will return with correct query results for the Invalid Query Ids. The identified set of Dirty Query Ids and their associated cached results are used to indicate that the session should not use the cached copy of the data due to the uncommitted changes made to the database tables by the session. Next, the Database Server 206 returns the results to the Client 200 (310).”, Claim 3, “…invalidating some or all of the any number of cached results that have been indicated as invalid for a client session, wherein the some or all of the cached results includes cached results for the client session that relate to uncommitted database changes made by the client with the client session…”).
For claim 5, Chidambaran, Harward and Oracle disclose the method of claim 3, further comprising 
receiving one or more cached result identifiers, wherein the one or more cached result identifiers relate to one or more transactions that occurred between the first reference information and the second reference information (Chidambaran: paragraph [0032], “…a cached result identifier in the set of cache combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…”, paragraph [0051], “…The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)…”, Claim 4, “…receiving any number of cached result identifiers, wherein the any number of cached result identifiers relate to transactions that occurred between the first snapshot and the second snapshot; and invalidating the any number of invalid cached results associated with the any number of cached result identifiers…”,
WHERE “the first reference information” is broadly interpreted as “first snapshot” or “In Snapshot”,
WHERE “the second reference information” is broadly interpreted as “second snapshot” or “Out Snapshot”).
For claim 6, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: determining at a server whether the cached query results at the client-side cache are invalid due to a database operation based at least in part upon a first commit number or timestamp associated with a last change associated with the query and a second commit number or timestamp associated with the database At the server, the server-side query cache can simultaneously invalidate query results in the cache upon receipt of a transaction that necessitates invalidating the corresponding query results stored in the cache…” Paragraph [0011], “…wherein the first snapshot indicates a state of the database after a last database request by the client…” paragraph [0045], “…Database API 204 makes any request 600 by passing parameters of an In Snapshot and the request. In an embodiment, the In Snapshot parameter is set to the client's Visible Snapshot 216, a snapshot indicating the last interaction with the database, and the Query parameter is set to the client's desired SQL query…” WHERE “a last change associated with the query” is broadly interpreted as “a last database request by the client” or “the last interaction with the database”
Paragraph [0026], “…a module that invalidates cached results provided that there are cached results to invalidate…a database server or database may store all transactions that occur on the database and reference the stored transactions to determine the changes to the database over time after the snapshot.” paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, a cached result identifier or a query Id… a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored persistently so that the sequence number is available after a Database Server 206 restart.” Paragraph [0034], “…a record of the state of the database at the time of the last database request (e.g. query, DML request) for the Client 200, associated with the Client 200 to the Out Snapshot…”
WHERE “first commit number or timestamp associated with a last change associated with the query” is broadly interpreted as “a query Id may be combined with a sequence number that is incremented for every Client-side Cache 212…the last query Id may be stored”
Paragraph [0051], “The Database Change Notification Module 210 sets the Out Snapshot to a latest snapshot of the database taken after processing the last client request (900)… The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)… the invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot. If the snapshot at invalidation of the query is greater than In Snapshot and less then or equal to Out Snapshot…” Paragraph [0058], “Database assigned a Commit Snapshot upon commit of a transaction. Each transaction may have its own database wide unique transaction id and the Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot (i.e. Commit Snapshot). In general, even if the Commit Snapshot cannot be accurately determined, it may be possible to determine an upper bound on the Commit Snapshot. Queries executed against the database may pick up a consistent Snapshot i.e. the query result set may be guaranteed to contain the effects of all transactions that have a Commit Snapshot less than or equal to the Query Snapshot and no others.” Paragraph [0059], “…The change notification infrastructure returns all invalidations generated by transactions with Commit Snapshot higher than the In Snapshot and Commit Snapshot less than or equal to the Out Snapshot. …”
WHERE “a second commit number or timestamp associated with the database operation” is broadly interpreted as “invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot.” And “Commit Snapshot is typically recorded in persistent journals (e.g. a transaction table) atomically with the commit. It is possible with a transaction id to read the corresponding transaction table and retrieve the transaction Commit Snapshot (i.e. Commit Snapshot).”).
For claim 7, Chidambaran, Harward and Oracle disclose the method of claim 1, further comprising: comprises a entry for the client and a last check; wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation a commit number or timestamp for the client (Chidambaran: paragraph [0032], “…a cached result identifier in the set of cache invalidations is the combination of a query id and a transaction id. To differentiate result sets, each result set may be assigned a unique identifier by the Database Server 206, referred to as a cached result identifier or a query Id…the last query Id may be stored persistently so that the sequence number is available after a Database Server 206 restart.” Paragraph [0051], “The Database Change Notification Module 210 sets the Out Snapshot to a latest snapshot of the database taken after processing the last client request (900)… The Database Change Notification Module 210 adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids (902)… the invalid query ids are determined by comparing the snapshot of the database at the time the registered query is invalidated to the In Snapshot and Out Snapshot…” Paragraph [0060], If the Commit Snapshot is lower than or equal to the Out Snapshot, the corresponding query id is included or it is saved for later…” WHERE “adds Query Ids for the Client 200 that have changed (if any) between the In Snapshot and the Out Snapshot, representing the latest interaction that the Client 200 had with the Database, to the set of Invalid Query Ids” 
An ordinary skill in the art will understand, during invalidation, “In Snapshot” (from client) and “Out Snapshot” of the time/sequence number of the snapshot the new sequence numbers are compared)
However, Chidambaran does not explicitly disclose maintaining a client status table.
Harward discloses “maintaining a client status table” as in maintaining a client status table that comprises a entry for the client and a last check (Harward: paragraph [0016], paragraph [0044], “FIG. 2 depicts an exemplary implementation of intermediary cache 110 in accordance with one embodiment. In FIG. 2, cache 110 includes three individual tables to facilitate caching and cache invalidation. A results table 204 maintains a list 210 of queries and the results 212 of those queries as retrieved from the database. Table 204 further includes an indication 214 of the time at which the query was processed and the results obtained from the database. In one embodiment, the results are time-stamped and the third column is not used…” Paragraph [0058], “In an alternate embodiment, entries in table 204 directly invalidated instead of updating times of last modification in table 208 that will be used later to determine if cached results are still valid. For example, each entry from table 204 can be read and the results of any queries that are dependent upon an updated table immediately invalidated. In one embodiment, the tables each query listed in the results table 204 is dependent upon is determined from dependency table 206. Intermediary 108 invalidates any results from the results table that depend upon an updated table. While such embodiments are possible, efficiency may decrease if numerous entries are listed in table 204. By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.” 
WHERE “a client status table” is broadly interpreted as “three individual tables” (although, it has three tables, it is obvious to an ordinary skill in the art to combine them into one table)
WHERE “a entry for the client” is broadly interpreted as “a list 210 of queries”
WHERE “a last check of a commit number or timestamp for the client” is broadly interpreted as “includes an indication 214 of the time at which the query was processed”).
Harward also discloses wherein the last check of the commit number or timestamp for the client tracks when the client was last notified of a possible invalidation (Harward: paragraph [0016], “…The caching system can access the results of the facility to determine the tables or rows (or other data partition) a received query is dependent upon or modifies. In addition to the results of a query that can be cached with an indication of the query itself, an abstracted form of the query can be cached with an indication of the tables, rows, etc. that queries of that structure access or modify. The tables a write or update query modifies can be cached with a time of their last modification. When a query is received for which the results are cached, the system can readily determine dependency information for the query, the last time the dependencies were modified, and compare this time with the time indicated for when the cached communicate with the cache to provide notification of changes to the database.” Paragraph [0045], “…Modification table 208 tracks modifications or updates to the tables in database 120. Table 208 lists table from database 102 and the time at which the table was last updated…” Paragraph [0058], “In an alternate embodiment, entries in table 204 affected by a write query are directly invalidated…For example, each entry from table 204 can be read and the results of any queries that are dependent upon an updated table immediately invalidated…By maintaining a list of the last update times for each table, better efficiency can be achieved by invalidating results only when a subsequent query corresponding to those results is received to avoid reading every entry from table 204 in response to any update to the database.” 
WHERE “wherein the last check of the commit number or timestamp” is broadly interpreted as “includes an indication 214 of the time at which the query was processed” or “time at which the table was last updated” (e.g. it is obvious to an ordinary skill that at either time, all related cached query results are invalidated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 8, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein the registration entry further comprises: a timestamp  or a commit number associated with the registration entry, wherein when a subsequent change is applied to any of a plurality of queries identified in the registration table then the timestamp or the commit number associated with the registration entry changes (Harward: paragraph [0063], “…If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338. The actual query is then passed to the database at step 340 and the results of the query received. Results table 204 is updated at step 342 to reflect the new results for the query that were received from the database. The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONSISTENT CLIENT-SIDE CACHE” as taught by Chidambaran by implementing “Database Caching and Invalidation Based on Detected Database Updates” as taught by Harward, because it would provide Chidambaran’s method with the enhanced capability of “The cache also adjusts the time for the query in the results table to reflect the time the new results were retrieved” in order to “If any dependent table was updated after the time of retrieval for the query results as reflected in the time stamp at the results table, the results are determined to be invalid at step 338.” (Harward: Paragraph [0063]) and “…improve database performance by reducing the total traffic between applications and the database…The pre-compiled nature of stored procedures provides significant improvements in performance when compared to traditional query statements. Stored procedures are compiled just once by the database which reuses the compiled process whenever the procedure is called…” (Harward: paragraph [0095]).
For claim 9, Chidambaran, Harward and Oracle disclose the method of claim 1, wherein invalidation information comprising one or more invalid cached result corresponding to the cached query results are piggybacked onto a server response that was issued for another query that is different from the query that produced the cached query results (Chidambaran: Paragraph [0027], “…the Database Server 206 could access or consist of a cluster of databases and within the cluster broadcast received transactions to the other database instances within the cluster…”, paragraph [0041], “…the Cache Manager 214 passes parameters that are combined to form a key to lookup the query in the Client-side Cache 212. In an embodiment of the invention, a compile time key…is combined with a run time key, formed with the SQL query bind values that may change between queries (e.g. Select*from Table A where name=[bind value];), to lookup the query results in the cache. The runtime key may also include user environment settings such as character set encoding to receive character values, language settings, and time zone. If the cache lookup results in a cache hit (402), then the Cache Lookup (400) returns the result set,” paragraph [0065], “…for handling changing environment settings At any point, the Client 200 may change environment or session settings that may affect the result sets cached on Client 200. Database Server 206 calls made by same or different Clients 200 may also change environment settings that may affect result sets cached on various Client-side Cache 212. In one or more embodiments, the Client-side Cache 212 detects such changes in environment settings on its next Database Request (204) to the Database return a new environment state, as piggyback. By always including the environment settings as part of runtime key computation, the Client-side Cache 212 may ensure that the query executions with different environment or session settings do not share result sets…,” Claim 8, “…wherein the invalid cached results further comprises invalid cached result identifiers for database changes made by transactions other than those issued by the client…” WHERE “a server response that was issued for another query that is different from the query that produced the cached query results” is broadly interpreted as “ensure that the query executions with different environment or session settings do not share result sets,” and “invalid cached result identifiers for database changes made by transactions other than those issued by the client”).
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 11, it is a computer program product claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a computer program product claim having similar limitations as cited in claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 13, it is a computer program product claim having similar limitations as cited in claim 4. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 16, it is a computer program product claim having similar limitations as cited in claim 9. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 9.
For claim 17, it is a computer program product claim having similar limitations as cited in claim 8. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 18, it is a system claim having similar limitations as cited in claims 10 and 11. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 10 and 11.
For claim 19, it is a system claim having similar limitations as cited in claim 16. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 16.
For claim 20, it is a system claim having similar limitations as cited in claim 12. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO

Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169